       Case 1:19-cv-01912-ACA Document 12 Filed 10/26/20 Page 1 of 10                      FILED
                                                                                  2020 Oct-26 PM 12:54
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        EASTERN DIVISION


 SPRING FULLER,                            }
                                           }
       Plaintiff,                          }
                                           }
 v.                                        }   Case No.: 1:19-cv-01912-ACA
                                           }
 SOCIAL SECURITY                           }
 ADMINISTRATION,                           }
 COMMISSIONER,                             }
                                           }
       Defendant.                          }


                          MEMORANDUM OPINION

      Plaintiff Spring Fuller appeals the decision of the Commissioner of Social

Security denying her claim for a period of disability and disability insurance

benefits. Based on the court’s review of the administrative record and the parties’

briefs, the court WILL AFFIRM the Commissioner’s decision.

I.    PROCEDURAL HISTORY

      Ms. Fuller applied for a period of disability and disability insurance benefits,

alleging that her disability began on February 1, 2016. (R. at 64, 172–75). The

Commissioner initially denied Ms. Fuller’s claim (id. at 106), and Ms. Fuller

requested a hearing before an Administrative Law Judge (“ALJ”) (id. at 111). After

holding a hearing (id. at 37–65), the ALJ issued an unfavorable decision (id. at 16–
       Case 1:19-cv-01912-ACA Document 12 Filed 10/26/20 Page 2 of 10




32). The Appeals Council denied Ms. Fuller’s request for review (id. at 1), making

the Commissioner’s decision final and ripe for the court’s judicial review, 42 U.S.C

§ 405(g).

II.   STANDARD OF REVIEW

      The court’s role in reviewing claims brought under the Social Security Act is

a narrow one. The court “must determine whether the Commissioner’s decision is

supported by substantial evidence and based on proper legal standards.” Winschel

v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011) (quotation marks

omitted). “Under the substantial evidence standard, this court will affirm the ALJ’s

decision if there exists such relevant evidence as a reasonable person would accept

as adequate to support a conclusion.” Henry v. Comm’r of Soc. Sec., 802 F.3d 1264,

1267 (11th Cir. 2015) (quotation marks omitted). The court may not “decide the

facts anew, reweigh the evidence, or substitute [its] judgment for that of the [ALJ].”

Winschel, 631 F.3d at 1178 (quotation marks omitted). The court must affirm

“[e]ven if the evidence preponderates against the Commissioner’s findings.”

Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158–59 (11th Cir. 2004)

(quotation marks omitted).

      Despite the deferential standard for review of claims, the court must

“scrutinize the record as a whole to determine if the decision reached is reasonable

and supported by substantial evidence.” Henry, 802 F.3d at 1267 (quotation marks



                                          2
        Case 1:19-cv-01912-ACA Document 12 Filed 10/26/20 Page 3 of 10




omitted). Moreover, the court must reverse the Commissioner’s decision if the ALJ

does not apply the correct legal standards. Cornelius v. Sullivan, 936 F.2d 1143,

1145–46 (11th Cir. 1991).

III.   ALJ’S DECISION

       To determine whether an individual is disabled, an ALJ follows a five-step

sequential evaluation process. The ALJ considers:

       (1) whether the claimant is currently engaged in substantial gainful
       activity; (2) whether the claimant has a severe impairment or
       combination of impairments; (3) whether the impairment meets or
       equals the severity of the specified impairments in the Listing of
       Impairments; (4) based on a residual functional capacity (“RFC”)
       assessment, whether the claimant can perform any of his or her past
       relevant work despite the impairment; and (5) whether there are
       significant numbers of jobs in the national economy that the claimant
       can perform given the claimant’s RFC, age, education, and work
       experience.

Winschel, 631 F.3d at 1178.

       Here, the ALJ determined that Ms. Fuller had not engaged in substantial

gainful activity from her alleged onset date of February 1, 2016, through her date

last insured of March 31, 2017. (R. at 21). The ALJ found that Ms. Fuller’s obesity,

depression, post-traumatic stress disorder, migraine headaches, cervicalgia, and

lumbar radiculopathy were severe impairments, but that her irritable bowel

syndrome and cramping were non-severe impairments, and her alleged fibromyalgia

was not a medically determinable impairment due to a lack of medical signs or

laboratory findings. (Id. at 21–23). The ALJ then concluded that Ms. Fuller does


                                         3
       Case 1:19-cv-01912-ACA Document 12 Filed 10/26/20 Page 4 of 10




not suffer from an impairment or combination of impairments that meets or

medically equals the severity of one of the listed impairments in 20 C.F.R. § 404,

Subpart P, Appendix 1. (Id. at 23–24).

      After considering the evidence of record, the ALJ determined that Ms. Fuller

had the residual functional capacity to perform light work except that she faced some

additional physical limitations as well as a limitation on the amount of interaction

with the general public and an inability to perform jobs with complex instructions.

(R. at 25). Based on this residual functional capacity and the testimony of a

vocational expert, the ALJ found that jobs existed in the national economy that

Ms. Fuller could perform, including baker conveyor line worker, laminating

machine off bearer, and mill stenciler. (Id. at 31–32). Accordingly, the ALJ

determined that Ms. Fuller has not been under a disability, as defined in the Social

Security Act, from her alleged onset date through her date last insured. (Id. at 32).

IV.   DISCUSSION

      Ms. Fuller contends that the ALJ failed to properly apply the pain standard

because the medical evidence is consistent with her allegations of debilitating

symptoms and limitations. (Doc. 10 at 5–15). She challenges the ALJ’s “selective

review of the evidence” and argues that the ALJ did not consider her “longitudinal

treatment history,” which shows that her mental impairments waxed and waned, and

any improvement was temporary. (Id. at 8–9). She also asserts that the ALJ erred



                                          4
        Case 1:19-cv-01912-ACA Document 12 Filed 10/26/20 Page 5 of 10




by assigning little weight to two mental evaluations conducted by Dr. Robert

Storjohann, a non-treating psychologist, because Dr. Storjohann’s evaluations were

consistent with Ms. Fuller’s treatment history. (Id. at 11–13). Finally, she contends

that substantial evidence does not support the ALJ’s statement that Ms. Fuller had

not received the type of treatment expected for a totally disabled individual because

the medical record shows that Ms. Fuller has migraines, carpal tunnel syndrome,

neck and back pain and weakness, fatigue, depression, and anxiety. (Id. at 13–15).

      Under Eleventh Circuit precedent, a claimant attempting to establish disability

through testimony of pain or other subjective symptoms must show evidence of an

underlying medical condition and either (1) “objective medical evidence that

confirms the severity of the alleged pain arising from that condition” or (2) “that the

objectively determined medical condition is of such a severity that it can be

reasonably expected to give rise to the alleged pain.” Dyer v. Barnhart, 395 F.3d

1206, 1210 (11th Cir. 2005) (quotation marks omitted). If the ALJ finds a claimant’s

statements about her symptoms are not credible, the ALJ must “provide[ ] a detailed

factual basis for [the] credibility determination,” which substantial evidence must

support. Moore v. Barnhart, 405 F.3d 1208, 1212 (11th Cir. 2005).

      The ALJ found that Ms. Fuller had underlying medical conditions and her

medical records showed a history of treatment, but that her “statements concerning

the intensity, persistence and limiting effects of these impairments are not consistent



                                          5
       Case 1:19-cv-01912-ACA Document 12 Filed 10/26/20 Page 6 of 10




with the objective medical evidence.” (R. at 26). The ALJ noted that Ms. Fuller’s

description of her symptoms and limitations was “inconsistent and unpersuasive,”

and that she had “not generally received the type of medical treatment one would

expect for a totally disabled individual.” (Id.). In support, the ALJ described the

medical evidence in the record in detail. (Id. at 26–30).

      Substantial evidence supports the ALJ’s determination.          First, although

Ms. Fuller argues that the record is consistent with her allegations of debilitating

pain and impairments, that is not the question before this court. This court reviews

the Commissioner’s decision only for whether “there exists such relevant evidence

as a reasonable person would accept as adequate to support [the ALJ’s] conclusion.”

Henry, 802 F.3d at 1267 (quotation marks omitted). The court must affirm if

substantial evidence supports the ALJ’s finding that the claimant was not disabled

during the relevant time period, even if someone else could have made a finding of

disability. See Crawford, 363 F.3d 1155, 1158–59 (11th Cir. 2004) (holding that the

court must affirm “[e]ven if the evidence preponderates against the Commissioner’s

findings”) (quotation marks omitted).

      Second, although Ms. Fuller challenges the ALJ’s “selective” discussion of

the medical evidence, “there is no rigid requirement that the ALJ specifically refer

to every piece of evidence in [her] decision, so long as the ALJ’s decision . . . , is

not a broad rejection which is not enough to enable [this court] to conclude that [the



                                          6
          Case 1:19-cv-01912-ACA Document 12 Filed 10/26/20 Page 7 of 10




ALJ] considered [the claimant’s] medical condition as a whole.” Dyer, 395 F.3d at

1211 (some alterations added). The ALJ’s decision is detailed, thorough, and

accurate. (See R. at 20–36). Moreover, none of the evidence that Ms. Fuller says

the ALJ failed to discuss compels the conclusion that Ms. Fuller was disabled during

the relevant time period. (See Doc. 8 at 9–11). The court is persuaded that the ALJ

considered Ms. Fuller’s medical condition as a whole.

      Third, Ms. Fuller challenges the ALJ’s assignment of weight to two reports

prepared by a non-treating psychiatrist, Dr. Strojohann. (Doc. 8 at 11–13). When

addressing a non-treating source’s medical opinion, an ALJ “must state with

particularity the weight given to different medical opinions and the reasons

therefor.” Phillips v. Barnhart, 357 F.3d 1232, 1241 (11th Cir. 2004). “[T]he ALJ

is free to reject the opinion of any physician when the evidence supports a contrary

conclusion.” Sryock v. Heckler, 764 F.2d 834, 835 (11th Cir. 1985) (emphasis

added).

      In May 2015 and June 2018, Dr. Storjohann completed a form called a

“Medical Source Statement of Ability to do Work-Related Activities (Mental).”

(R. at 271–79, 620–27).     In the May 2015 report, Dr. Storjohann diagnosed

Ms. Fuller with recurrent severe major depression, posttraumatic stress disorder,

generalized anxiety disorder, and generalized social phobia. (Id. at 279). He

concluded that she had mild to moderate limitations in her ability to understand,



                                         7
        Case 1:19-cv-01912-ACA Document 12 Filed 10/26/20 Page 8 of 10




remember, and carry out simple instructions, and marked limitations in her ability to

understand, remember, and carry out complex instructions or to make judgments on

complex work-related decisions.       (Id. at 272).   He further found a moderate

limitation in her ability to interact appropriately with the public and a marked

limitation in her ability to interact appropriately with supervisors and coworkers or

to respond appropriately to usual work situations or changes in a routine work

setting. (Id. at 273).

      In the June 2018 report, Dr. Storjohann reiterated his diagnoses from the May

2015 report. (R. at 626). His evaluation of Ms. Fuller’s limitations remained the

same, except that he found she had a marked limitation in her ability to make

judgments on simple work-related decisions and an extreme limitation in her ability

to make judgments on complex work-related decisions. (Id. at 620).

      The ALJ gave little weight to Dr. Storjohann’s evaluations because there was

no evidence in the record that Ms. Fuller had limitations in performing simple work

or that she had concentration or memory issues, and the evidence showed that she

did well on medication, had performed semi-skilled work in the past, could do chores

and daily activities limited only by pain, and was able to engage in social interaction

with family and friends. (R. at 30). Ms. Fuller does not point to any evidence that

the ALJ overlooked or ignored in assigning little weight to Dr. Strojohann’s reports,

nor does Ms. Fuller challenge the accuracy of the evidence on which the ALJ relied.



                                          8
        Case 1:19-cv-01912-ACA Document 12 Filed 10/26/20 Page 9 of 10




Instead, she contends that Dr. Strojohann’s evaluations were consistent with each

other and with her other medical records. (Doc. 8 at 12–13). The ALJ’s explanation

for her assignment of weight was detailed and supported by the medical evidence.

Even if this court were inclined to substitute its own judgment for the ALJ’s, the

court may not do so. See Winschel, 631 F.3d at 1178.

       Finally, Ms. Fuller argues that substantial evidence does not support the ALJ’s

statement that she had not received the type of treatment expected for a totally

disabled individual because the evidence shows that Ms. Fuller has migraines, carpal

tunnel syndrome, neck and back pain and weakness, fatigue, depression, and anxiety.

(Doc. 10 at 13–15). But the ALJ did not deny that Ms. Fuller suffers from those

impairments; she found that Ms. Fuller’s impairments limited her residual functional

capacity to some degree, but that the evidence did not support the level of disability

Ms. Fuller alleged. (R. at 26–30). None of the evidence that Ms. Fuller relies on to

challenge the ALJ’s finding negates the substantial evidence underlying the

conclusion. Accordingly, this court must affirm.

III.   CONCLUSION

       Substantial evidence supports the ALJ’s denial of Ms. Fuller’s application for

a period of disability and disability insurance benefits, and this court WILL

AFFIRM the Commissioner’s decision.




                                          9
      Case 1:19-cv-01912-ACA Document 12 Filed 10/26/20 Page 10 of 10




      The court will enter a separate final order consistent with this memorandum

opinion.

      DONE and ORDERED this October 26, 2020.



                                  _________________________________
                                  ANNEMARIE CARNEY AXON
                                  UNITED STATES DISTRICT JUDGE




                                       10
